Citation Nr: 0314451	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-12 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to July 
1970 and from January 1997 to September 1997.  The appellant 
served an additional fourteen years, four months, and 2 days 
on active duty.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was certified to the Board 
from the Houston, Texas, VARO.

The appellant appeared at a hearing held at the RO on August 
19, 1999.  A transcript of that hearing has been associated 
with the record on appeal.


REMAND

This case was before the Board previously in February 2001 
when it was remanded for additional development.  Despite the 
efforts by the ROs since that time, this case is not yet 
ready for appellate review.

As noted in the prior Remand from the Board, at an August 19, 
1999 hearing, the appellant testified that he had been in the 
National Guard from 1972 to 1974 and from 1978 to 1991.  The 
appellant's most recent Form DD-214 of record shows that the 
appellant had seven years, five months, and six days of prior 
inactive service.  That form also indicates that the 
appellant had sixteen years, three months, and 24 days of 
prior active service.  The appellant's other DD-214 in the 
claims folder, shows only one year, eleven months, and 
twenty-two days of active service.  Accordingly, 
approximately fourteens years of the appellant's active 
service is unaccounted for in his claims folder.  Service 
medical records for this service have not been obtained.  
Further, although the record does contain service medical 
records showing treatment of the appellant in August 1997 and 
September 1997, complete service medical records do not 
appear to have been obtained for the appellant's most recent 
period of active service.  In response to prior requests for 
service medical records from VA, the National Personnel 
Records Center (NPRC) responded in April 1998 and August 2001 
that the appellant's service medical records were provided in 
June 1980.  Because at least some of the appellant's active 
military service was completed after June 1980, this response 
is clearly inadequate.  Complete service medical records for 
the appellant, for active and inactive duty periods, should 
be obtained.  

Further, the Board notes that the appellant was treated for 
complaints related to his right knee in August and September 
1997 while he was on active duty.  A medical opinion should 
be obtained to determine whether the appellant has a current 
right or left knee disability that is related to his military 
service.  Therefore, for these reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The RO should request complete 
service medical records for the appellant 
from appropriate sources, including the 
NPRC and the appellant himself.

The NPRC should be provided with a copy 
of the appellant's DD Form 214 showing 
his release from active duty in September 
1997.  The NPRC should be advised 
specifically that the responses provided 
to VA's prior requests for records fail 
to account adequately for all of the 
appellant's military service.  The NPRC 
should verify dates of service for the 
appellant's entire 16 years, 3 months, 
and 24 days of active duty and provide 
service medical records for any period or 
periods of service after July 1970.  The 
NPRC is requested to acknowledge in its 
response that the appellant's name has 
been misspelled on the DD Form 214 and 
that the search by the NPRC has taken 
that fact into account.  The RO should 
associate all records and responses with 
the claims file.

2.  The appellant should be afforded a VA 
joints examination to determine whether 
the appellant has a current disorder of 
the right and/or left knee that is 
related to his military service.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note 
that the claims folder, including service 
medical records dated in August 1997 and 
September 1997; VA medical records dated 
in September 1997, July 1998, and 
November 1998; the report of an April 
1998 VA joints examination; and the 
appellant's testimony at an August 19, 
1999 hearing regarding his alleged knee 
disabilities, has been reviewed.  If the 
appellant does not have a current knee 
disability in either or both knees, the 
examiner should specifically state that.  
If the appellant does have a current knee 
disability in either or both knees, the 
examiner should opine, with regard to 
each knee, whether it is "at least as 
likely as not," "more likely than 
not," or "less likely than not" that 
the knee disability is related to the 
appellant's military service.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  It is noted that the appellant 
is currently represented by the Texas 
Veterans Commission.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


